EXHIBIT 10.1


CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH THREE ASTERISKS [***].


Privileged and Confidential:
For Settlement Purposes Only
 
Execution Copy


SETTLEMENT AGREEMENT
 
THIS Settlement Agreement (hereafter referred to as the “AGREEMENT”) is made
effective the 1st day of May, 2009 (“EFFECTIVE DATE”) by and among: (1) Diamond
Game Enterprises, Inc. (hereafter referred to as “DIAMOND”); (2) Multimedia
Games, Inc. (hereinafter referred to as “MULTIMEDIA”); (3) Robert F. (Skip)
Lannert (hereinafter referred to as “LANNERT”); (4) Gordon Graves (hereinafter
referred to as “GRAVES”); (5) Clifton Lind (hereinafter referred to as “LIND”
and together with LANNERT and GRAVES, the “INDIVIDUAL OFFICERS”); and (6) The
Kaw Nation of Oklahoma, acting on its own behalf and on behalf of the Kaw
Enterprise Development Authority (hereinafter referred to collectively as “THE
KAW NATION”).
 
RECITALS
 
WHEREAS, DIAMOND is claiming that MULTIMEDIA and the INDIVIDUAL OFFICERS, among
other things, unfairly competed with DIAMOND and as a result DIAMOND suffered
damages including lost profits and lost goodwill as more fully set forth in the
Third Amended Petition filed in the District Court of Oklahoma County, Case No.
CJ-2004-9366, in an action entitled “Diamond Game Enterprises, Inc. v.
Multimedia Games, Inc., et al.” (hereafter referred to as the “LAWSUIT”);
 
WHEREAS, MULTIMEDIA and the INDIVIDUAL OFFICERS deny any liability to DIAMOND
and any wrongdoing alleged in the LAWSUIT;
 
WHEREAS, THE KAW NATION, MULTIMEDIA and the INDIVIDUAL OFFICERS filed a
complaint in the United States District Court for the Western District of
Oklahoma seeking to enjoin the pending LAWSUIT, which complaint was dismissed on
January 16, 2009, and thereafter a timely appeal was filed in the U.S. Court of
Appeals for the Tenth Circuit captioned Kaw Nation of Oklahoma, et al. v.
Diamond Game Enter., Inc., et. al, Case No. 09-6014 (hereafter referred to as
the “INJUNCTION PROCEEDING”);
 
WHEREAS, in order to avoid further litigation and the incurrence of unnecessary
fees and expenses which would otherwise be incurred if these matters are not
otherwise settled, DIAMOND, MULTIMEDIA, the INDIVIDUAL OFFICERS and THE KAW
NATION (sometimes hereafter collectively referred to as the “PARTIES”) have
reached an agreement to settle any and all disputes and alleged CLAIMS (as
defined below) involving the LAWSUIT and the INJUNCTION PROCEEDING; and
 
WHEREAS, the PARTIES have agreed to mutually release each other from any and all
alleged, potential and/or possible liability and CLAIMS arising out of the
LAWSUIT and INJUNCTION PROCEEDING as further provided herein; provided, however,
that nothing herein is intended to release any claims of the INDIVIDUAL OFFICERS
against MULTIMEDIA, including but not limited to claims for indemnity as
officers and/or directors of MULTIMEDIA.
 
 
 

--------------------------------------------------------------------------------

 

Privileged and Confidential:
For Settlement Purposes Only


NOW, THEREFORE, in consideration of MULTIMEDIA’s payment to DIAMOND of the
amounts set forth hereafter, and in further consideration of the recitals,
covenants, releases, agreements and provisions contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by all PARTIES, the PARTIES hereby agree as follows:
 
AGREEMENT
 
1.           Settlement.
 
(a)           On or before June 8, 2009 (the “PAYMENT DATE”), MULTIMEDIA agrees
to pay to DIAMOND the aggregate amount of [***] (the “SETTLEMENT FUNDS”) in full
and final settlement of all of DIAMOND’S CLAIMS in the LAWSUIT and in the
INJUNCTION PROCEEDING.  MULTIMEDIA shall, in the next business day following the
EFFECTIVE DATE, deliver by wire transfer the sum of [***] (“ESCROWED FUNDS”) to
McAfee & Taft’s account listed below and such funds shall be held by McAfee &
Taft in trust in a segregated trust account and released to DIAMOND, with any
accrued interest and without withholding, deduction or setoff of any kind, on
the PAYMENT DATE.  The remaining [***] of the SETTLEMENT FUNDS shall be paid on
the PAYMENT DATE by wire transfer to the McAfee & Taft account listed
below.   After receipt of the ESCROWED FUNDS by McAfee & Taft at the account
listed above (x) the ESCROWED FUNDS shall be deemed received by DIAMOND as of
the date the funds are received by McAfee & Taft, (y) MULTIMEDIA shall be deemed
to have discharged its payments obligations relating to the ESCROWED FUNDS as of
such date, and (z) the entire risk of loss and/or non-payment of the ESCROWED
FUNDS by McAfee & Taft to DIAMOND shall be borne exclusively by DIAMOND, which
risk of loss shall include, without limitation, any risk that the ESCROWED FUNDS
will be subject to a lien or otherwise attached or encumbered following the
transfer to McAfee & Taft.
 
[***]
 
(b)           The PARTIES acknowledge and agree that the SETTLEMENT FUNDS are
intended to be allocated in the following manner:
 
(1) the portion attributable to DIAMOND’s lost profits (past and future): 
[***]; and
 
(2) the portion attributable to DIAMOND’s loss of goodwill and
business reputation: [***].
 
The PARTIES further agree to each report for tax purposes the total SETTLEMENT
FUNDS amount consistent with the aforementioned allocation.
 
(c)           Within two (2) business days of receipt of the SETTLEMENT FUNDS
set forth in Section 1(a) above, DIAMOND shall file a Dismissal With Prejudice
in the form attached hereto as Exhibit A thereby dismissing with prejudice the
entire LAWSUIT as against all defendants.  Thereafter, MULTIMEDIA, the
INDIVIDUAL OFFICERS and THE KAW NATION shall file a stipulation of dismissal
dismissing with prejudice all CLAIMS against DIAMOND in the INJUNCTION
PROCEEDING.  In the event that the SETTLEMENT FUNDS are not paid (or deemed
paid) in full in accordance with Section 1(a) above, DIAMOND may elect,
following notice to MULTIMEDIA and a 3-day opportunity to cure, to (i) bring an
action against MULTIMEDIA to enforce this provision of the AGREEMENT and recover
the balance of the SETTLEMENT FUNDS, or (ii) retain the ESCROWED FUNDS and
proceed with its claims against the defendants in the LAWSUIT, and in the event
DIAMOND receives a money judgment against any or all of the defendants therein,
it shall credit the ESCROWED FUNDS against any such judgment so as to reduce any
such judgment by the full amount of the ESCROWED FUNDS.

 
 

--------------------------------------------------------------------------------

 

Privileged and Confidential:
For Settlement Purposes Only


 (d)           Upon receipt of the SETTLEMENT FUNDS, DIAMOND agrees (i) to
return to any disclosing party all documents or electronic information
designated as CONFIDENTIAL or CONFIDENTIAL – ATTORNEY’S AND EXPERTS ONLY under
the PROTECTIVE ORDER during discovery in the LAWSUIT and the INJUNCTION
PROCEEDING; (ii) that it shall not, directly or indirectly, aid or fund in any
way the CORY CASE; (iii) that it shall not, directly or indirectly commence, aid
or fund in any way, prosecute or cause to be commenced, aided, funded or
prosecuted any suit, action or other proceeding against MULTIMEDIA, any of the
INDIVIDUAL OFFICERS or THE KAW NATION anywhere in CURRENT MULTIMEDIA TERRITORY
related to manufacture, promotion, transportation, sale, lease, deployment, play
or use of the CURRENT MULTIMEDIA GAMES (hereinafter referred to as the “MGAM
DISPUTED SUBJECT MATTER”); (iv) that it shall not appear voluntarily, testify
voluntarily or attempt to obtain or produce voluntarily discovery in any
proceeding involving the MGAM DISPUTED SUBJECT MATTER; (v) that it shall not
purchase or take assignment of any CLAIM that is related to the MGAM DISPUTED
SUBJECT MATTER; (vi) that it shall not make or assert against any customers,
lessees, licensees or other transferees of MULTIMEDIA any CLAIMS which are
related to MGAM DISPUTED SUBJECT MATTER; and (vii) that it shall not make or
assert against any manufacturers, distributors or suppliers to MULTIMEDIA any
CLAIMS which are related to MGAM DISPUTED SUBJECT MATTER if MULTIMEDIA has a
pre-existing contractual, statutory or legal obligation to defend, indemnify,
hold harmless or otherwise reimburse any such manufacturer, distributor or
supplier in connection with the CLAIMS made by DIAMOND.
 
(e)           Following the filing of the Dismissal With Prejudice by DIAMOND as
provided in Section 1(c), MULTIMEDIA agrees (i) to return to DIAMOND all
documents or electronic information designated as CONFIDENTIAL or CONFIDENTIAL –
ATTORNEY’S AND EXPERTS ONLY under the PROTECTIVE ORDER during discovery in the
LAWSUIT and the INJUNCTION PROCEEDING; (ii) that it shall not, directly or
indirectly commence, aid or fund in any way, prosecute or cause to be commenced,
aided, funded or prosecuted any suit, action or other proceeding against DIAMOND
anywhere in CURRENT DIAMOND TERRITORY related to manufacture, promotion,
transportation, sale, lease, deployment, play or use of the CURRENT DIAMOND
GAMES (hereinafter referred to as the “DIAMOND DISPUTED SUBJECT MATTER”); (iii)
that it shall not appear voluntarily, testify voluntarily or attempt to obtain
or produce voluntarily discovery in any proceeding involving the DIAMOND
DISPUTED SUBJECT MATTER; (iv) that it shall not purchase or take assignment of
any CLAIM that is related to the DIAMOND DISPUTED SUBJECT MATTER; (vi) that it
shall not make or assert against any customers, lessees, licensees or other
transferees of DIAMOND any CLAIMS which are related to DIAMOND DISPUTED SUBJECT
MATTER; (vi) that it shall not make or assert against any manufacturers,
distributors or suppliers to DIAMOND any CLAIMS which are related to DIAMOND
DISPUTED SUBJECT MATTER if DIAMOND has a pre-existing contractual, statutory or
legal obligation to defend, indemnify, hold harmless or otherwise reimburse any
such manufacturer, distributor or supplier in connection with the CLAIMS made by
MULTIMEDIA.
 
(f)           Except as necessary to enforce any of its rights pursuant to this
AGREEMENT against another party in court or otherwise or as required by law, no
party shall disclose to any person or entity any information relating to the
negotiation or terms of this AGREEMENT.  Notwithstanding the foregoing and
subject to Section 1(g) below, (i) MULTIMEDIA may make disclosure it believes in
good faith is required or advisable under applicable law, rule or regulation
(including but not limited to any state or federal securities laws, rules and
regulations and local, state and federal gaming laws, rules and regulations);
(ii) any party may make otherwise prohibited disclosure to its legal, financial,
accounting or other similar advisors, to its insurers and to bona fide
prospective acquirers and investors in each case who agree to abide by the terms
of this Section 1(f); (iii) if MULTIMEDIA makes public disclosure of any fact
pursuant to Section 1(f)(i) above, then DIAMOND may disclose the same fact to
the public.
 
(g)           MULTIMEDIA, THE KAW NATION and the INDIVIDUAL OFFICERS will at all
times refrain from making any disparaging or negative comments about DIAMOND or
any of its past or present directors, officers, agents or employees to any other
person or entity.  DIAMOND will at all times refrain from making any disparaging
or negative comments about THE KAW NATION, MULTIMEDIA or any of their respective
past or present directors, officers (including, with respect to MULTIMEDIA, the
INDIVIDUAL OFFICERS), agents or employees to any other person or entity.  The
PARTIES acknowledge that this Section 1(g) shall not be construed to prevent
DIAMOND, MULTIMEDIA or the INDIVIDUAL OFFICERS, or any company with which they
may be affiliated, from competing with the others on a good faith basis and,
when making business presentations, from making good faith comparative claims
between the products of DIAMOND, MULTIMEDIA, the INDIVIDUAL OFFICERS or any
company with which they may be affiliated.

 
 

--------------------------------------------------------------------------------

 

Privileged and Confidential:
For Settlement Purposes Only


 (h)           Each of the PARTIES hereto understands and agrees that neither
the payment of any sum of money nor the execution of this AGREEMENT shall
constitute, be construed as, or be offered or received into evidence as, an
admission of any wrongdoing by, or liability of, or obligation of, any party
hereto.  Each of the PARTIES hereto agrees and acknowledges that this AGREEMENT
is entered into for the sole purpose of resolving contested claims and disputes
as well as avoiding the substantial costs, expenses, and uncertainties
associated with such disputes.  It is also expressly agreed that neither this
AGREEMENT, its execution, the performance of any of its terms nor any of its
contents shall constitute or be construed or offered as evidence in any
proceeding as an admission of any liability or any fact or any indication that
any of the claims, charges, rulings or conditions made in the LAWSUIT,
CLASSIFICATION ORDER or the Injunction Proceeding by any of the parties thereto
against each other have any merit.
 
2.           Mutual Release.  Subject to, and in consideration of MULTIMEDIA’s
payment (or deemed payment) in full to DIAMOND of the SETTLEMENT FUNDS and the
other terms and provisions of this AGREEMENT:
 
(a)           DIAMOND hereby releases and forever discharges MULTIMEDIA (and its
officers (other than the INDIVIDUAL OFFICERS), directors, employees, agents,
representatives, successors, attorneys and assigns) from any and all CLAIMS that
DIAMOND ever had, now has or hereafter can, shall or may have for, upon or by
reason of any matter, event, cause or thing whatsoever from the beginning of the
world to the EFFECTIVE DATE, including without limitation all CLAIMS which were
asserted or could have been asserted in the LAWSUIT and the INJUNCTION
PROCEEDING.
 
(b)           MULTIMEDIA hereby releases and forever discharges DIAMOND (and its
officers, directors, employees, agents, representatives, successors, attorneys
and assigns) from any and all CLAIMS that MULTIMEDIA ever had, now has or
hereafter can, shall or may have for, upon or by reason of any matter, event,
cause or thing whatsoever from the beginning of the world to the EFFECTIVE DATE,
including without limitation all CLAIMS which were asserted or could have been
asserted in the LAWSUIT and the INJUNCTION PROCEEDING.
 
(c)           DIAMOND and the INDIVIDUAL OFFICERS each hereby release and
forever discharge the other (and its officers, directors, employees, agents,
representatives, successors, attorneys and assigns, if any) from any and all
CLAIMS that it ever had, now has or hereafter can, shall or may have (i) which
were asserted or could have been asserted in the LAWSUIT and the INJUNCTION
PROCEEDING; or (ii) related to manufacture, promotion, transportation, sale,
lease, deployment, play or use of the CURRENT MULTIMEDIA GAMES.
 
(d)           DIAMOND and THE KAW NATION each hereby release and forever
discharge the other (and its officers, directors, employees, agents,
representatives, successors, attorneys and assigns) from any and all CLAIMS that
it ever had, now has or hereafter can, shall or may have for, upon or by reason
of any matter, event, cause or thing whatsoever from the beginning of the world
to the EFFECTIVE DATE, including without limitation all CLAIMS which were
asserted or could have been asserted in the INJUNCTION PROCEEDING.
 
(e)           The discharge and release by DIAMOND in Sections 2(a), 2(c) and
2(d) above shall apply to all CLAIMS that DIAMOND may have against any insurance
carrier of MULTIMEDIA, THE KAW NATION and any of the INDIVIDUAL OFFICERS.  The
foregoing notwithstanding, nothing in this AGREEMENT shall operate, or be
construed to operate, to discharge or release (i) any CLAIM for breach of this
AGREEMENT or the PROTECTIVE ORDER (as defined below), (ii) any CLAIM that
MULTIMEDIA, THE KAW NATION or any of the INDIVIDUAL OFFICERS may have against
its or their respective insurance carriers; or (iii) any CLAIMS of the
INDIVIDUAL OFFICERS against MULTIMEDIA, including but not limited to CLAIMS for
indemnity as officers and/or directors of MULTIMEDIA.
 
(f)           Each party hereto has been advised by legal counsel and is
familiar with the provision of Section 1542 of the California Civil Code, which
is set forth below.  Each party knowingly waives any rights it may have under
Section 1542, and under any similar provision of any other state or federal law,
and the releases provided in Section 2 include all causes of CLAIMS whatsoever
in law or in equity that are not known or are not ascertainable as of the
execution of this AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

Privileged and Confidential:
For Settlement Purposes Only


 “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
3.           Independent Counsel. The PARTIES acknowledge and agree that prior
to executing this AGREEMENT they have sought and obtained the advice of their
own respective legal counsel concerning this AGREEMENT and the matters released
herein.  Each party acknowledges that it has been fully advised regarding the
nature of this AGREEMENT, and has read this AGREEMENT and understands the
contents and the consequences thereof, and knowingly, willingly and voluntarily
enters into in this AGREEMENT.  Further, because each party has been represented
by counsel and has cooperated in the drafting and preparation of this AGREEMENT,
the same shall not be construed for or against the drafter.
 
4.           Attorneys’ Fees. Each of the PARTIES, except as expressly otherwise
set forth herein, shall bear and pay all fees and expenses each respective party
hereto may incur in connection with the negotiation, preparation and execution
of this AGREEMENT; provided however, that if any action at law or in equity,
including an action for specific performance, is brought to enforce the
provisions of this AGREEMENT, the prevailing party shall be entitled to recover
reasonable attorneys’ fees from the breaching or defaulting party, which fees
may be set by the Court in a trial of such action or may be enforced by a
separate action brought for that purpose, and which fees shall be in addition to
any other relief which may be awarded.
 
5.           Representations and Warranties.
 
(a)           MULTIMEDIA and THE KAW NATION each represent and warrant to
DIAMOND, severally and not jointly, as of the EFFECTIVE DATE and the PAYMENT
DATE that: (i) it has not sold, assigned, transferred, hypothecated, pledged or
encumbered, or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any CLAIM released pursuant to this AGREEMENT; (ii) it has all
the requisite corporate power and capacity to execute, deliver, and perform this
AGREEMENT and any related agreements, documents or consents to which it is a
party; (iii) this AGREEMENT and any related agreements, documents or consents to
which it is a party have been duly authorized, executed and delivered by all
necessary corporate action; (iv) this AGREEMENT and any related agreements,
documents and consents to which it is a party constitute legal, valid, and
binding obligations, enforceable against it in accordance with their terms; (v)
no consent or approval of any other person or entity is required to authorize it
to enter into this AGREEMENT or any related agreements, documents and consents
to which it is a party and to perform its obligations hereunder and thereunder
and to carry out the transactions contemplated hereby and thereby; and (vi) to
the best of its knowledge, no other person or entity (other than the other
PARTIES hereto) had or has any interest in any CLAIM released pursuant to this
AGREEMENT.
 
(b)           Each of the INDIVIDUAL OFFICERS represents and warrants to
DIAMOND, severally and not jointly, as of the EFFECTIVE DATE and the PAYMENT
DATE that: (i) he has not sold, assigned, transferred, hypothecated, pledged or
encumbered, or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any CLAIM released pursuant to this AGREEMENT; (ii) this
AGREEMENT and any related agreements, documents or consents to which he is a
party have been duly authorized, executed and delivered; (iii) this AGREEMENT
and any related agreements, documents and consents to which he is a party
constitute legal, valid, and binding obligations, enforceable against him in
accordance with their terms; (iv) no consent or approval of any other person or
entity is required to authorize him to enter into this AGREEMENT or any related
agreements, documents and consents to which he is a party and to perform
his  obligations hereunder and thereunder and to carry out the transactions
contemplated hereby and thereby; and (v) to the best of his knowledge, no other
person or entity (other than the other PARTIES hereto) had or has any interest
in the any CLAIM released pursuant to this AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

Privileged and Confidential:
For Settlement Purposes Only


 (c)           DIAMOND represents and warrants to MULTIMEDIA, each of the
INDIVIDUAL OFFICERS and THE KAW NATION as of the EFFECTIVE DATE and the PAYMENT
DATE that: (i) it has not sold, assigned, transferred, hypothecated, pledged or
encumbered, or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any CLAIM released pursuant to this AGREEMENT; (ii) it has all
the requisite corporate power and capacity to execute, deliver, and perform this
AGREEMENT and any related agreements, documents or consents to which it is a
party; (iii) this AGREEMENT and any related agreements, documents or consents to
which it is a party have been duly authorized, executed and delivered by all
necessary corporate action; (iv) this AGREEMENT and any related agreements,
documents and consents to which it is a party constitute legal, valid, and
binding obligations, enforceable against it in accordance with their terms; (v)
no consent or approval of any other person or entity is required to authorize it
to enter into this AGREEMENT or any related agreements, documents and consents
to which it is a party and to perform its obligations hereunder and thereunder
and to carry out the transactions contemplated hereby and thereby; and (vi) to
the best of its knowledge, no other person or entity (other than the other
PARTIES hereto) had or has any interest in the any CLAIM released pursuant to
this AGREEMENT.
 
6.           Additional Instruments. The PARTIES agree that they shall execute
and deliver any additional instruments in writing which may be necessary to
carry out any agreement, term, condition or assurance in this AGREEMENT whenever
the occasion shall arise and request for such instruments is reasonably made.
 
7.           Facsimile Reproductions.  The PARTIES acknowledge that this
AGREEMENT may be circulated by facsimile transmission or by email containing an
electronic copy of this AGREEMENT (e.g., PDF), and that the PARTIES may
ultimately sign such facsimile transmissions (or electronic copy) as originals
in order to expedite the execution of this AGREEMENT.  Any such facsimile
transmission (or electronic copy) of this AGREEMENT which has been signed by all
of the PARTIES shall be fully binding upon the PARTIES as though such facsimile
transmission (or electronic copy) was an original or final printed agreement.
 
8.           Entire Agreement. This AGREEMENT contains all of the agreements and
representations between the PARTIES.  Other than this AGREEMENT, there are no
other oral or unwritten agreements existing between or among the PARTIES.  This
AGREEMENT has been executed in duplicate originals, each original to be
effective as a single original copy, and enforceable against the PARTIES.  This
AGREEMENT may be amended only by written instrument signed by the PARTIES
hereto.  No provision of this AGREEMENT may be waived orally, but only by a
written instrument signed by the party against whom enforcement of such waiver
is sought.  The PARTIES acknowledge and agree that the provisions of Section 20
and 21 of the PROTECTIVE ORDER shall not terminate with the disposition of the
LAWSUIT but shall continue under further order by the court in the LAWSUIT.  Any
breach of the PROTECTIVE ORDER by a party or its counsel shall be deemed a
breach of this AGREEMENT by such party.
 
9.           Benefit. This AGREEMENT shall be binding upon and shall inure to
the benefit of the PARTIES hereto, and their respective heirs, devisees,
personal representatives, successors, trustees, assigns, administrators,
officers, directors, employees and agents. Except as expressly provided herein,
nothing in this AGREEMENT shall be construed as giving any person or entity
(other than the PARTIES hereto and their and their respective heirs, devisees,
personal representatives, successors, trustees, assigns, administrators,
officers, directors, employees and agents) any rights (including any rights
based upon a claim of collateral estoppel or res judicata), remedies or claims
under or in respect of this AGREEMENT or any provision hereof.  This AGREEMENT
has been executed in reliance upon the provisions of Rule 408 of the Federal
Rules of Evidence and all cognate state rules precluding the introduction of
evidence regarding settlement negotiations or agreements.
 
10.         Time of Essence. Time is of the essence for all purposes of this
AGREEMENT.
 
11.         Governing Law; Jurisdiction.  This AGREEMENT shall be governed by
and construed in accordance with the laws of the State of Oklahoma, without
giving effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.
 
12.         Mistake of Fact.  In entering and making this AGREEMENT, the PARTIES
assume the risk of any mistake of fact or law.  If the PARTIES, or any of them,
should later discover that any fact they relied upon in entering this AGREEMENT
is not true, or that their understanding of the facts or law was incorrect, the
PARTIES shall not be entitled to seek rescission of this AGREEMENT by reason
thereof.  This AGREEMENT is intended to be final and binding upon the PARTIES
regardless of any mistake of fact or law.
 
13.         Defined Terms and Construction.  The capitalized terms defined below
shall have the respective meanings ascribed to them as follows:

 
 

--------------------------------------------------------------------------------

 

Privileged and Confidential:
For Settlement Purposes Only


 (a)           “CLAIMS” means all claims, counterclaims, third party claims,
actions, causes of action, demands, judgments, debts, expenses, losses,
liabilities, and obligations of any kind and of whatever nature or character,
whether accrued, actual, contingent, latent or otherwise, made or brought for
the purpose of recovering any damages or for the purpose of obtaining any
equitable relief or any other relief of any kind, including any of the foregoing
that are acquired, directly or indirectly, after the EFFECTIVE DATE by operation
of law or otherwise.
 
(b)           “CLASSIFICATION ORDER” means that certain interlocutory order
issued in the LAWSUIT titled “Order Granting Plaintiff’s Partial Summary
Judgment Against the MGAM Defendants (Regarding Classification of Games) and
Denying the MGAM Defendants’ Motion for Summary Judgment” dated November 29,
2007.
 
(c)           “CORY CASE” means Cory Investments Ltd v. Multimedia Games, Inc..,
et. al., Case No. CJ-2008-4181 (Dist. Ct. Okla. County filed May 7, 2008). 
 
(d)           “CURRENT DIAMOND GAMES” means any games or equipment, hardware or
software used in gaming that are or have been manufactured, promoted,
transported, sold, leased, deployed, played or used by DIAMOND at any time on or
prior to the EFFECTIVE DATE (including without limitation the Lucky Tab II,
Lucky Tab II Millennium, Triple Play Series and EZ Tab games); provided, however
that the CURRENT DIAMOND GAMES shall not include any game if there has been a
material functional modification to the equipment, hardware or software for such
game after the EFFECTIVE DATE.
 
(e)           “CURRENT DIAMOND TERRITORY” means the markets in which DIAMOND has
CURRENT DIAMOND GAMES placed in existing gaming establishments on the EFFECTIVE
DATE.  DIAMOND represents that those markets are located in the following
states:  Oklahoma, Alabama, Texas, Maryland, West Virginia and Kansas.
 
(f)           “CURRENT MULTIMEDIA GAMES” means any games or equipment, hardware
or software used in gaming that are or have been manufactured, promoted,
transported, sold, leased, deployed, played or used by MULTIMEDIA at any time on
or prior to the EFFECTIVE DATE (including without limitation the MegaNanza and
Real Time Bingo games); provided, however that the CURRENT MULTIMEDIA GAMES
shall not include any game if there has been a material functional modification
to the equipment, hardware or software for such game after the EFFECTIVE DATE.
 
(g)           “CURRENT MULTIMEDIA TERRITORY” means the markets in which
MULTIMEDIA has CURRENT MULTIMEDIA GAMES placed in existing gaming establishments
on the EFFECTIVE DATE.  MULTIMEDIA represents that those markets are located in
the following states: AL, CA, MN, NY, OK, RI, TX, WA, WI.
 
(h)           “PROTECTIVE ORDER” means that certain order issued in the LAWSUIT
titled “Protective Order”, dated October 4, 2005.
 
(i)           This AGREEMENT contains article and section headings which are for
convenience of reference only.
 
[End of text; signature page follows]

 
 

--------------------------------------------------------------------------------

 
 
Privileged and Confidential:
For Settlement Purposes Only


IN WITNESS WHEREOF, this Settlement Agreement has been executed and delivered by
the PARTIES hereto on the date first above written.


Multimedia Games, Inc.
 
Diamond Game Enterprises, Inc.
     
By:
/s/ Anthony Sanfilippo
 
By:
/s/ James Breslo
Name:   Anthony Sanfilippo
 
Name:   James Breslo
Title:   President and Chief Executive Officer
 
Title:     President
     
The Kaw Nation
   
Acting on its own behalf and on behalf of the Kaw Enterprise Development
Authority
   



By:
/s/ Guy Munroe
 



Name:   Guy Munroe
 
Title:     Chairman/CEO
 



Robert F. (Skip) Lannert
 
Gordon Graves
     
  /s/ Robert F.
Lannert                                                            
 
  /s/ Gordon
Graves                                                                 
     
Clifton Lind
         
/s/ Clifton Lind                                                            
   


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Form of Stipulation of Dismissal for Oklahoma County Litigation
 
IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY
STATE OF OKLAHOMA
 
__________________________________________
           
)
DIAMOND GAME ENTERPRISES, INC.,
)
 
       
)
Plaintiff,
)
 
Case No. CJ-2004-9366
v.
   
)     Honorable Noma D. Gurich
 
 
  )
MULTIMEDIA GAMES, INC., et al.,
)
     
 
 
)
Defendants.
 
 
 
)
 
)
   



DISMISSAL WITH PREJUDICE


Plaintiff, Diamond Game Enterprises, Inc. hereby dismisses all claims in this
action against Multimedia Games, Inc., Robert F. “Skip” Lannert, Clifton Lind,
and Gordon Graves (collectively, “Defendants”) with prejudice, each party to
bear its own attorney fees and costs.
 
Dated this __ of April, 2009.
 

 
____________________________________
 
John N. Hermes, OBA #4133
 
Jeff L. Todd, OBA # 17713
 
Mark D. Folger, OBA # 20700
 
McAfee & Taft: A Professional Corporation
 
Two Leadership Square, Tenth Floor
 
Oklahoma City, OK 73102.
     
ATTORNEYS FOR PLAINTIFF



*           *           *

 
 

--------------------------------------------------------------------------------

 